United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3817
                                    ___________

Theresa M. Holder,                        *
                                          *
                   Appellant,             *   Appeal from the United States
                                          *   District Court for the Western
      v.                                  *   District of Missouri.
                                          *
Kenneth S. Apfel, Commissioner of         *      [UNPUBLISHED]
Social Security,                          *
                                          *
                   Appellee.
                                    ___________

                               Submitted: December 7, 1999

                                   Filed: December 10, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Theresa M. Holder appeals the district court's order affirming the
Commissioner's decision to deny Holder disability insurance benefits. Having carefully
reviewed the record, we conclude that no error or law or fact appears and that an
extended opinion would serve no useful purpose in this fact-intensive case. We find
substantial evidence on the record as a whole supports the decision of the
Commissioner, and Holder is not disabled for social security purposes. We thus affirm
the district court without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-